DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 5/23/2022. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2018/0376304).
Regarding claim 1:
Cheng discloses a system and a method for determining a transmission mode (abstract; figures; para 7,36), comprising: 
acquiring information for determining the transmission mode (figure 1-2; para 36-39, 83), wherein the information comprises at least one of: service profile information about a first service from an upper layer of a first terminal or an application layer of the first terminal ([the claim recite optional language, any one of the options taught by prior art reads on the claim element] para 7-8 partially reproduced herein with emphasis {identifying, at a UE .., a service parameter .., conveying information indicating the service parameter .., wherein the first layer is an upper layer..}; para 88), access layer information about the first terminal, transmission parameter information configured for the first terminal by a base station, or capability information about a second terminal of a proximity service (para 88,89 [communication format, protocol correspond to service profile]; para 65,68 {Base stations 105 may perform radio configuration and scheduling for communication …}); and 
determining the transmission mode according to the information (fig 4,9-11; para 83 [first second formats]; para 56,92 {The flag may be passed to the second layer 215 together with the data packet. Based on the flag, the second layer 215 may determine which format to use, e.g., r14/r15, a reduced rate MCS, etc. In some aspects, the flag may be extended to indicate additional information}; para 101,102,114; and see throughout disclosure).
Regarding claim 16, and 20:
Cheng discloses all of the subject matter as described above for claim 1 and further discloses a processor, and non-transitory computer readable medium storing instruction when executed perform the steps and function as above, (see para 9,10 and throughout the disclosure).
Regarding claim 2,17:
Cheng discloses all of the subject matter as described above and wherein acquiring the service profile information about the first service comprises: receiving indication information delivered by the upper layer of the first terminal or the application layer of the first terminal, wherein the indication information carries the service profile information about the first service (para 7 {a service parameter indicative of a format to be used for the message, conveying information indicating the service parameter from a first layer of the UE to a second layer of the UE, wherein the first layer is an upper layer}; figs; para 19,58).
Regarding claim 5:
Cheng discloses all of the subject matter as described above and wherein the service profile information about the first service comprises at least one of: protocol version information about the first service or transmission format information about the first service (para 55-59 [protocols and formats]).
Regarding claim 6:
Cheng discloses all of the subject matter as described above and wherein the transmission mode comprises at least one of: a transmission format of transmitting the first service (para 36,37), a modulation and coding scheme used for transmitting the first service (para 32,56,92), transmit diversity used for transmitting the first service, a mode of using direct link interface (PC5) data duplication for transmitting the first service, or a mode of using direct link interface (PC5) data split for transmitting the first service (see throughout).
Regarding claim 7:
Cheng discloses all of the subject matter as described above and wherein the access layer information comprises at least one of resource usage (para 56,65,75,76 [resources]), a channel busy ratio, a resource collision probability (para 4 [collision avoidance]) or channel quality (para 25 [quality indicator]).
Regarding claim 8:
Cheng discloses all of the subject matter as described above and wherein in response to determining that the information comprises the transmission parameter information configured for the first terminal by the base station, before acquiring the information, the method further comprises: reporting to the base station at least one of following information: capability information about the first terminal (para 109 [capability indication], para 114), a service type of the first service, or protocol version information about the first service (para 55,87,92 [protocols]).
Regarding claim 9:
Cheng discloses all of the subject matter as described above and wherein the capability information about the first terminal comprises at least one of: whether the first terminal supports quadrature amplitude modulation (64QAM), whether the first terminal supports transmit diversity, whether the first terminal supports PC5 data duplication, whether the first terminal supports PC5 data split, or information about a transmission format supported by the first terminal (para 36-40 [supports the formats], and throughout).
Allowable Subject Matter
Claims 3-4,10-15,18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2022/0286963) discloses a system and method for data transmission including indentificatoin information of terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631